DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
Response to Amendment
The amendments, filed 2/14/2022, have been entered and made of record. Claim 1 has been amended. Claims 3-5, 8, 12, 25 and 26 have been cancelled. Claims 1-2, 6-7, 9-11 and 13-24 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 2/14/2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Zheng in view of Knebel, Li and Peremans
Claim 1, 6, 7, 13-15, 17 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al.(USPubN 2014/0118529; hereinafter Zheng) in view of Knebel et al.(USPubN 2013/0107358; hereinafter Knebel) further in view of Li(USPubN 2005/0030548) further in view of Peremans et al.(USPubN 2014/0307249; hereinafter Peremans).
As per claim 1, Zheng teaches a microscope, comprising: 
an illumination assembly configured to illuminate a sample under two or more different illumination conditions(“The variable illuminator successively illuminates a specimen being imaged with plane waves at a plurality of N different incidence angles” in Para.[0055]); 
at least one image capture device configured to capture image information associated with the sample at each of the two or more different illumination conditions(“The radiation detector detects light filtered by the optical element and captures a plurality of N low-resolution intensity images corresponding to the N different incidence angles” in Para.[0055], “radiation detector 140(a) in the form of a CCD camera” in Para.[0097]); 
at least one processing device programmed to generate an image of the sample based on a combination of image information captured at each of the two or more different illumination conditions(“The processor iteratively stitches together overlapping low-resolution intensity images in Fourier space to recover a wide-field, high-resolution image of the specimen” in Para.[0055]); and 
at least one refractive index matching material between the illumination assembly and the sample, wherein the refractive index matching material is different from a medium between the at least one image capture device and the sample(“In FIG. 1B, the FPI device 100 comprises a variable the variable illuminator 110 and the sample plane 124. In the illustrated example, specimen 20 has been located at a specimen surface 126 for imaging. In other embodiments, specimen 20 may be in other locations for imaging purposes” in Para.[0064], A specimen surface can be interpreted as refractive index matching material because it’s between the variable illuminator and specimen.).
Zheng is silent about wherein at least one refractive index matching material is in contact with the illumination assembly and the sample and the at least one refractive index matching material is different from air, and wherein the at least one refractive index matching material is non-liquid and the two or more different illumination conditions are selected from a group including at least one of different durations, different intensities, different positions, different illumination patterns, different wavelengths, or any combination thereof. 
Knebel teaches wherein at least one refractive index matching material is in contact with the illumination assembly and the sample and the at least one refractive index matching material is different from air(“FIG. 7 shows a further embodiment of the present invention, where sample 7 is disposed in a sample chamber 14 filled with an optical medium 15 and where, in addition, sample 7 is placed on a pedestal 16, so that sample 7 can be brought close to high-resolution optics 4.2 of objective 4. In particular, this allows sample 7 to be positioned in a collision-free manner between the two mirrors 5.1 of the light-redirecting device 5 shown in FIG. 7. Both objective 4, here in the form of an immersion objective, and light-redirecting device 5 are immersed in optical medium 15, and thus also in sample 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Zheng with the above teachings of Knebel in order to provide improved methods and systems for illuminating a sample in the microscopy in order to enable planar sample illumination, in particular orthogonal to the viewing direction, which is quickly adjustable and also reliable and versatile to use in particular in a scanning microscope.
Li teaches wherein the at least one refractive index matching material is non-liquid.(The collimated beam, preferably having a short coherence length, passes through a spatial phase modulator. Modulator is made of up a transparent material whose refractive index is bigger than the ambient refractive index. After being processed by modulator, beam enters a Michelson interferometer, which includes a beam splitter, an adjustable reference reflector, and a reflective sample as the other reflector. The dimension and material of a spatial phase modulator can easily be selected by those skilled in the art according to the nature of the beam and the task to be performed. E.g., liquid crystals or other electro-optical materials can be used to make a tunable modulator, various glass materials that have a refractive index around 1.5 can be used for a fixed modulator, etc. Other material types and parameters and values are possible. (e.g. See, Para.[0070], [0071], [0083]) The material of modulator can be interpreted as refractive index matching material because the beam pass through the material of modulator to sample and the material type can be liquid crystals or other electro-optical or glass which can be solid which is non-liquid in well known art). 

Peremans teaches the two or more different illumination conditions are selected from a group including at least one of different durations, different intensities, different positions, different illumination patterns, different wavelengths, or any combination thereof(“one or a suitable combination of at least two of the following features … the first and second light pulses are infrared light pulses, preferably having a wavelength comprised between 1 and 50 .mu.m  … the duration of the second light pulse is comprised between 10 fs and 100 ps, preferably between 500 fs and 20 ps, more preferably about 1 ps“ in Para.[0020], [0027], [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Zheng, Knebel and Li with the above teachings of Peremans in order to enhance visibility of samples efficiently.
As per claim 6, Zheng, Knebel, Li and Peremans teach all of limitation of claim 1.
Zheng is silent about wherein the refractive index matching material includes glass, a polymer, or a gel.
Knebel teaches wherein the refractive index matching material includes glass, a polymer, or a gel(“FIG. 7 shows a further embodiment of the present invention, where sample 7 is disposed in a sample chamber 14 filled with an optical medium 15 and where, in addition, sample 7 is placed on a pedestal 16, so that sample 7 can be brought close to high-resolution optics 4.2 of objective 4. In particular, this allows sample 7 to be positioned in a collision-free manner between the two mirrors 5.1 of the light-redirecting device 5 shown in FIG. 7. Both objective 4, here in the form of an immersion objective, and light-redirecting device 5 are immersed in optical medium 15, and thus also in sample chamber 14. In the present example, glycerin is used as the optical medium 15. However, water, silicone 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Zheng with the above teachings of Knebel in order to provide improved methods and systems for illuminating a sample in the microscopy in order to enable planar sample illumination, in particular orthogonal to the viewing direction, which is quickly adjustable and also reliable and versatile to use in particular in a scanning microscope.
As per claim 7, Zheng, Knebel, Li and Peremans teach all of limitation of claim 1.
Zheng teaches wherein the medium includes air or oil(Para.[0062], [0064], Fig. 1B, The medium can be air between radiation detector and specimen in well known art.).
Zeng and Knebel is silent about wherein the refractive index matching material includes glass.
Li teaches wherein the refractive index matching material includes glass.(“The dimension and material of a spatial phase modulator can easily be selected by those skilled in the art according to the nature of the beam and the task to be performed. E.g., liquid crystals or other electro-optical materials can be used to make a tunable modulator, various glass materials that have a refractive index around 1.5 can be used for a fixed modulator, etc. Other material types and parameters and values are possible” in Para.[0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Zhengand and Knebel with the above teachings of Li in order to provides more scanning options with higher refractive index material/mediums.
As per claim 13, Zheng, Knebel, Li and Peremans teaches all of limitation of claim 1. 
Zheng is silent about wherein the refractive index matching material has a refractive index greater than 1.1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Zheng with the above teachings of Knebel in order to provide improved methods and systems for illuminating a sample in the microscopy in order to enable planar sample illumination, in particular orthogonal to the viewing direction, which is quickly adjustable and also reliable and versatile to use in particular in a scanning microscope.
As per claim 14, Zheng, Knebel, Li and Peremans teaches all of limitation of claim 1. 
Zheng is silent about wherein the refractive index matching material has a refractive index within ± 15% of a refractive index of glass on which the sample is mounted or embedded.
Knebel teaches wherein the refractive index matching material has a refractive index within ± 15% of a refractive index of glass on which the sample is mounted or embedded(“FIG. 7 shows a further embodiment of the present invention, where sample 7 is disposed in a sample chamber 14 filled with an optical medium 15 and where, in addition, sample 7 is placed on a pedestal 16, so that sample 7 can be brought close to high-resolution optics 4.2 of objective 4. In particular, this allows sample 7 to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Zheng with the above teachings of Knebel in order to provide improved methods and systems for illuminating a sample in the microscopy in order to enable planar sample illumination, in particular orthogonal to the viewing direction, which is quickly adjustable and also reliable and versatile to use in particular in a scanning microscope.
As per claim 15, Zheng, Knebel, Li and Peremans teaches all of limitation of claim 1. 
Zheng is silent about wherein the refractive index matching material has a refractive index within ± 20% of a refractive index of glass on which the sample is mounted or embedded.
Knebel teaches wherein the refractive index matching material has a refractive index within ± 20% of a refractive index of glass on which the sample is mounted or embedded(“FIG. 7 shows a further embodiment of the present invention, where sample 7 is disposed in a sample chamber 14 filled with an optical medium 15 and where, in addition, sample 7 is placed on a pedestal 16, so that sample 7 can be brought close to high-resolution optics 4.2 of objective 4. In particular, this allows sample 7 to be positioned in a collision-free manner between the two mirrors 5.1 of the light-redirecting device 5 shown in FIG. 7. Both objective 4, here in the form of an immersion objective, and light-redirecting device 5 are immersed in optical medium 15, and thus also in sample chamber 14. In the present example, glycerin is used as the optical medium 15. However, water, silicone oil, or other immersion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Zheng with the above teachings of Knebel in order to provide improved methods and systems for illuminating a sample in the microscopy in order to enable planar sample illumination, in particular orthogonal to the viewing direction, which is quickly adjustable and also reliable and versatile to use in particular in a scanning microscope.
As per claim 17, Zheng, Knebel, Li and Peremans teach all of limitation of claim 1.
Zheng teaches wherein the at least one image capture device includes an objective lens configured to collect light transmitted through the sample, and the at least one image capture device is located in a region on an opposite side of the sample relative to the illumination assembly(Para.[0062], [0064], Fig. 1B).
As per claim 18, Zheng, Knebel, Li and Peremans teach all of limitation of claim 1.
Zheng teaches wherein the illumination assembly includes at least one LED, an LED array, a laser, a halogen lamp, or a mercury lamp(“The light elements of the variable illuminator are illuminated in an order defined by illumination instructions. In one embodiment, the illumination instructions determine the order of illuminating light elements in the form of a two-dimensional matrix of light elements. In this embodiment, the illumination instructions may first define a center light element. The illumination instructions may then instruct to illuminate the center light element (e.g., LED) first, then illuminate the 8 light elements surrounding the center light element going counterclockwise, then illuminate the 16 light elements surrounding the previous light element going counterclockwise, and so on until the N light elements have been illuminated from the plurality of N incidence angles (.theta..sub.x.sup.i, .theta..sub.y.sup.i), i=1 to N. In another embodiment, the illumination instructions 

Zheng in view of Knebel, Li, Peremans and Colonna De Lega
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al.(USPubN 2014/0118529; hereinafter Zheng) in view of Knebel et al.(USPubN 2013/0107358; hereinafter Knebel) further in view of Li(USPubN 2005/0030548) further in view of Peremans et al.(USPubN 2014/0307249; hereinafter Peremans) further in view of Colonna De Lega et al.(USPubN 2005/0057757; hereinafter Colonna De Lega).
As per claim 2, Zheng, Knebel, Li and Peremans teach all of limitation of claim 1. 
Zheng teaches wherein an optical path from at least a portion of the illumination assembly to the sample includes the refractive index matching material(Para.[0062], [0064], Fig. 1B).
Zheng, Knebel, Li and Peremans are silent about wherein at least 75% of an optical path from at least a portion of the illumination assembly.
Colonna De Lega teaches wherein at least 75% of an optical path from at least a portion of the illumination assembly(“The light of the low coherence interference signal that has passed along the reference optical path and the light of the low coherence interference signal that has passed along the measurement optical path may have a range of optical path length differences. The range may be at least 20%, at least 50%, at least 75%, or more of a coherence length of the low coherence 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Zheng, Knebel, Li and Peremans with the above teachings of Colonna De Lega in order to provide enough illuminate to the sample so the captured image can have better quality.

Zheng in view of Knebel, Li, Peremans and Vodyanoy
Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al.(USPubN 2014/0118529; hereinafter Zheng) in view of Knebel et al.(USPubN 2013/0107358; hereinafter Knebel) further in view of Li(USPubN 2005/0030548) further in view of Peremans et al.(USPubN 2014/0307249; hereinafter Peremans) further in view of Vodyanoy et al.(USPubN 2004/0008522; hereinafter Vodyanoy).
As per claim 9, Zheng, Knebel, Li and Peremans teach all of limitation of claim 1. 
Zheng, Knebel, Li and Peremans are silent about wherein the refractive index matching material comprises a first portion and a second portion, and the first portion and the second portion are made of different materials.
Vodyanoy teaches wherein the refractive index matching material comprises a first portion and a second portion, and the first portion and the second portion are made of different materials(“The double oil immersion technique includes placing a drop of oil on the underside of the slide 25 and a drop of oil on the center of the cover glass 125. When the slide 25 is placed on the microscope stage 24, the oil on the underside will make immediate optical contact with the condenser 60. When the stage 24 is carefully raised until the oil on the top of cover glass 125 makes contact with the objective lens 26, all optical contacts will occur simultaneously and the specimen 200 will be illuminated” in Para.[0091]).

As per claim 10, Zheng, Knebel, Li, Peremans and Vodyanoy teach all of limitation of claim 9. 
Zheng, Knebel, Li and Peremans are silent about wherein the second portion of the refractive index matching material is disposed between the first portion of the refractive index matching material and the sample.
Vodyanoy teaches wherein the second portion of the refractive index matching material is disposed between the first portion of the refractive index matching material and the sample(Para.[0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Zheng, Knebel, Li and Peremans with the above teachings of Vodyanoy in order to enhance performance for providing an optical microscope with a higher resolution and magnification.

Zheng in view of Knebel, Li, Peremans, Vodyanoy and Seibel
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al.(USPubN 2014/0118529; hereinafter Zheng) in view of Knebel et al.(USPubN 2013/0107358; hereinafter Knebel) further in view of Li(USPubN 2005/0030548) further in view of Peremans et al.(USPubN 2014/0307249; hereinafter Peremans) further in view of Vodyanoy et al.(USPubN 2004/0008522; hereinafter Vodyanoy) further in view of Seibel et al.(USPubN 2012/0196320; hereinafter Seibel).
As per claim 11, Zheng, Knebel, Li, Peremans and Vodyanoy teach all of limitation of claim 9. 

Seibel teaches wherein the first portion includes glass and the second portion includes a gel(“Tissue sample 620 is shown within a tube that can rotate and translate for taking twisted projection images. The region between two coverslips 635 contains index-matching medium 637 such as optical gel or immersion oil, which surrounds the tube and has refractive index n3. The refractive index differences between tube 621 (n1), cleared tissue 620 (n2) and refractive index matching medium 637 (n3) should be as small as possible to reduce the aberrations. The material of tube 621 can be plastic, glass, etc. The choice of the material also depends on the properties of the signal from the specimen” in Para.[0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Zheng, Knebel, Li, Peremans and Vodyanoy with the above teachings of Seibel in order to provide better quality of images.

Zheng in view of Knebel, Li, Peremans and Molina
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al.(USPubN 2014/0118529; hereinafter Zheng) in view of Knebel et al.(USPubN 2013/0107358; hereinafter Knebel) further in view of Li(USPubN 2005/0030548) further in view of Peremans et al.(USPubN 2014/0307249; hereinafter Peremans) further in view of Molina(USPubN 2015/0085359).
As per claim 16, Zheng, Knebel, Li and Peremans teach all of limitation of claim 1.
Zheng, Knebel, Li and Peremans are silent about wherein the refractive index matching material includes a solid cube or a solid hemisphere.
Molina teaches wherein the refractive index matching material includes a solid cube or a solid hemisphere(“The super-resolution illumination source is formed by an array of light emitting diodes (LEDs) uniformly distributed in a hemisphere” in Abs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.